



Exhibit 10.1


TRANSITION AGREEMENT


THIS TRANSITION AGREEMENT (the “Agreement”) is entered into as of January 23,
2017 (the “Effective Date”), by and among Washington Federal, Inc., a Washington
corporation, and together with its wholly owned subsidiary Washington Federal
N.A. (collectively, the “Company”), and Roy M. Whitehead (the “Executive”).


R E C I T A L S


WHEREAS, the Executive is currently serving as the Chairman and Chief Executive
Officer (“CEO”) of the Company;


WHEREAS, the Executive and the Company have agreed that the Executive will
transition to Executive Chairman of the Board of Directors on April 1, 2017,
concurrent with the ending of Executive’s term as CEO of the Company;


WHEREAS, the Executive has agreed to continue to provide services to assist the
Company with the transition of a new Chief Executive Officer through December
31, 2018;


WHEREAS, the Board wishes to enter into this Transition Agreement with the
Executive to ensure a smooth transition in leadership and to encourage the
Executive to remain as an employee of the Company for a fixed period of time
from and after the Effective Date;


NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


1.
Employment; Duties.



(a)Transition Period. During the period beginning on the Effective Date and
ending on March 3, 2017 (the “Transition Date”), the Executive shall continue to
serve the Company as its CEO. During the period from the Effective Date until
the Transition Date (the “First Transition Period”), the Executive shall
additionally work to efficiently transition his duties and responsibilities to
the CEO’s successor.


(b)Executive Chairman of the Board. As of the Transition Date, Executive
voluntarily resigns as Chief Executive Officer of the Company. From the
Transition Date through the earlier to occur of (i) March 31, 2018 or (ii) the
date on which the Executive’s term as a Director expires or Executive resigns or
is removed from the Board of Directors of the Company, the Executive shall hold
the title of Executive Chairman of the Board of Directors (such period, the
“Second Transition Period”). The Executive will be available to perform the
duties of Executive Chairman customarily related to this function, including (a)
acting as chairman of Board of Director and shareholder meetings, (b) acting as
a liaison between the Company’s senior management and the Board of Directors and
its committees, (c) advising the Company’s senior management on matters of
Company operations and (d) otherwise performing the duties of Chairman of the
Board, as well as such other customary duties as may be determined and assigned
by the Board of Directors and as may be required by the Company’s governing
instruments, including its Articles of Incorporation, Bylaws, and its corporate
governance charters, each as amended or modified from time to time, and by
applicable law, rule or regulation. The Executive Chairman will perform such
duties described herein in accordance with the general fiduciary duty of
executive officers





--------------------------------------------------------------------------------





and directors arising under the Washington Business Corporation Act. The Board
of Directors will support the nomination of Executive as a member of the
Company’s Board of Directors at the 2018 Annual Meeting of Shareholders. At the
end of the Second Transition Period, Executive will tender his resignation to
the Company as Executive Chairman of the Board of Directors, after which point
Executive will no longer be an employee of the Company but shall continue to
provide services to the Company, as provided in 1(c) below.


(c)Chairman of the Board. Executive’s employment with the Company will terminate
effective as of the end of business on March 31, 2018 (the “Termination Date”).
Executive will continue to serve the Company, from and after the Termination
Date through December 31, 2018 (the “Third Transition Period”), either (i) as
the Chairman of the Company’s Board of Directors or (ii) as a consultant to the
Company and its Board of Directors, as requested by the Company’s Board of
Directors and as agreed to by the Executive. If requested by the Board, the
Executive agrees to tender his resignation from the Board upon the Termination
Date or at the end of the Third Transition Period.


2.Compensation. As compensation for the Executive’s continuing employment and
service hereunder pursuant to the terms and conditions of this Agreement, in
recognition of the Executive’s contributions to the Company and as consideration
for the Releases (as defined below), the Company will provide Executive with the
following compensation and benefits:


(a)First Transition Period. During the First Transition Period, the Executive’s
compensation shall be as follows:
(i)Executive will continue to receive his existing base salary as in effect on
the Effective Date, payable in accordance with the Company’s standard payroll
practices, subject to tax withholding.
(ii)Executive shall be entitled to receive a pro-rated portion of any earned
Short-Term Incentive Plan bonus with respect to the period beginning on October
1, 2016 and ending on the Transition Date, payable to Executive at such time as
the annual bonuses for fiscal year 2017 are paid by the Company to its executive
officers.


(iii)All long-term Incentive grants (restricted performance shares and
restricted stock awards) previously made will continue to vest during the First
Transition Period. Executive will not be eligible to receive any new grants
during the First Transition Period.


(iv)Executive will continue to be eligible to participate in or receive benefits
under the Company’s retirement, health, welfare and fringe benefit plans for
employees in effect from time to time, subject to the terms and conditions of
such plans (collectively, the “Plans”).


(v)During the First Transition Period, Executive will not be entitled to receive
any additional compensation other than as set forth herein for his service as a
director of the Company.


(b)Second Transition Period. During the Second Transition Period, the
Executive’s compensation shall be as follows:
(i)Annual base salary of $386,250, payable in accordance with the Company’s
standard payroll practices, subject to tax withholding.


(ii)Continued participation in the Company’s Short-Term Incentive Plan
applicable to executive officers, with a bonus target of 50% of base salary
earned from the Transition Date until





--------------------------------------------------------------------------------





September 30, 2017, and a maximum potential payout of 100% of such base salary,
payable to Executive at such time as the annual bonuses for fiscal year 2017 are
paid by the Company to its executive officers.
  
(iii)Continued participation in the Short-Term Incentive Plan applicable to
executive officers for fiscal year 2018, with a bonus target of 50% of base
salary earned from October 1, 2017 to March 31, 2018 and a maximum potential
payout of 100% of such base salary, payable to Executive at such time as the
annual bonuses for fiscal year 2018 are paid by the Company to its executive
officers.
  
(iv)All Long-Term Incentive grants (restricted performance shares and restricted
stock awards) will continue to vest during the Second Transition Period.
Executive will not be eligible to receive any new grants during the Second
Transition Period.


(v)Executive will continue to be eligible to participate in the Plans.
 
(vi)During the Second Transition Period, Executive will not be entitled to
receive any additional compensation other than as set forth herein for his
service as a director of the Company. Executive will maintain ownership of
Company common stock in an amount equal to 5 times Executive’s annual base
salary during the Second Transition Period.


(c)Third Transition Period.
(i)During the Third Transition Period, the Executive shall be entitled to
receive a quarterly retainer of $37,500, plus, if Executive is serving on the
Company’s Board of Directors, any applicable per meeting fees generally
available to all directors of the Company.


(ii)Executive will no longer be entitled to participate in the Short-Term or
Long-Term incentive plans applicable to executive officers of the Company;
provided, however, that all Long-Term Incentive grants previously made to
Executive will continue to vest during the Third Transition Period.
  
(iii)Executive will no longer be eligible to participate in the Plans.


3.Separation Pay. Subject to the terms and conditions of this Agreement, on
April 1, 2018, Executive shall be entitled to receive a lump sum payment of
$1,375,000 (the “Separation Payment”).


4.Long-Term Incentive Grants. Subject to the terms and conditions of this
Agreement, any restricted shares granted as a component part of the Executive’s
2016 Long-term Incentive Awards that are unvested will accelerate and vest in
full as of December 31, 2018, and shall be delivered to Executive on such date
as required by the terms of Executive’s Restricted Stock Grant Agreement.
Attached hereto as Exhibit A is a list of all of Executive’s outstanding
restricted stock or other awards with time-based or performance based-vesting
under any incentive or other benefit plan maintained by the Company (the
“Existing Equity Awards”). Executive represents that Exhibit A is a correct and
complete list of his Existing Equity Awards on the date of this Agreement.


5.At-Will Agreement; Termination. Nothing in this Agreement changes the “at
will” nature of Executive’s employment with the Company. Notwithstanding, the
following provisions will apply in the event of a termination of Executive’s
employment with the Company prior to the end of the Second Transition Period.


(a)Termination For Cause. The Company may terminate Executive at any time
without further liability on the part of the Company. Only the following shall
constitute “Cause” for such termination:





--------------------------------------------------------------------------------





(i)action by Executive involving willful disloyalty to the Company, such as
embezzlement, fraud, or misappropriation of corporate assets; or


(ii)Executive being convicted of a felony; or


(iii)Executive being convicted of any lesser crime or offense committed in
connection with the performance of his duties hereunder or involving moral
turpitude;


(iv)the intentional and willful failure by Executive to substantially perform
his duties hereunder as directed by the Company (other than any such failure
resulting from Executive’s incapacity due to physical or mental disability)
after a demand for substantial performance is made on the Executive by the
Company’s CEO, and thirty (30) days has passed without such substantial
performance.
  
(b)Effect of Termination.
(i)If Executive voluntarily terminates his Employment with the Company prior to
the end of the Second Transition Period (which shall not include termination as
a result of Executive’s death or permanent disability), or Executive is
terminated by the Company for Cause, Executive will be entitled to receive such
compensation accrued but unpaid to the date of such termination, and Executive
shall have no right to receive (x) the Separation Payment, (y) accelerated
vesting pursuant to Section 4 above or (z) any further compensation described in
Section 2 above for any period after such termination.


(ii)If the Company terminates Executive’s Employment with the Company without
Cause, or upon Executive’s death or permanent disability, Executive will be
entitled to receive such compensation accrued but unpaid to the date of such
termination. In addition, Executive will retain the right to receive the
Separation Payment on the dates and as provided in Section 3 above, a pro rata
portion of any Short-Term Incentive Plan payable to Executive through the date
of termination, and all Long-Term Incentive Grants held by Executive, as
described on Exhibit A, will accelerate and vest in full as of December 31,
2018.


6.Withholding. All payments required to be made by the Company hereunder to the
Executive shall be subject to withholding of such amounts relating to taxes as
the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation.


7.Section 409A Compliance. It is intended that any amounts payable under this
Agreement and the Company’s and the Executive’s exercise of authority or
discretion hereunder shall comply with the provisions of Internal Revenue Code
Section 409A and the treasury regulations and guidance thereunder (“Section
409A”) so as not to subject the Executive to the payment of interest and tax
penalty which may be imposed under Section 409A. Notwithstanding anything
contained herein to the contrary, if, at the Executive’s separation from
service, (a) the Executive is a specified employee as defined in Section 409A
and (b) any of the payments or benefits provided hereunder constitute deferred
compensation under Section 409A, then, and only to the extent required by such
provisions, the date of payment of such payments or benefits otherwise provided
shall be delayed for a period of six months following the separation from
service, and any amounts so delayed shall be paid during the seventh month
following separation from service. Any reimbursement amounts payable under this
Agreement shall be paid promptly after receipt of a properly documented request
for reimbursement from the Executive, provided no amount shall be paid later
than December 31 of the year following the year during which the reimbursable
amounts were incurred by Executive. The Company makes no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this Agreement are





--------------------------------------------------------------------------------





determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.


8.Execution of Agreement; Release of Claims. The payments and benefits to the
Executive pursuant to this Agreement are contingent upon (a) the Executive
executing and delivering to the Company this Agreement and a release of claims
in the form attached to this Agreement as Exhibit B (the “Initial Release”) by
5:00 p.m. (CDT) on January 23, 2017, (b) the Executive executing and delivering
to the Company on or before April 1, 2018 a release of claims in substantially
the same form as the Release, effective as of that date (the “Second Release”
and together with the Initial Release, the “Releases”) and (c) the Executive not
revoking either of the Releases.


9.Resignations; Terminations. Effective as of the Transition Date, unless
otherwise requested by the Company in writing, the Executive will, automatically
and without further action on the part of the Executive or any other person or
entity, resign from all executive offices of the Company, its subsidiaries and
affiliates, other than the office of Executive Chairman of the Board of
Directors of the Company, from which office the Executive will automatically and
without further action on the part of the Executive or any other person or
entity, resign on March 31, 2018. The Executive agrees that he shall execute any
such further documents and instruments as may be reasonably necessary or
appropriate to carry out the intent of this Section 9. Company and Executive
acknowledge and agree that the Change of Control Agreement dated August 17, 2015
between Executive and Company will automatically terminate, without further
action of either Company or Executive, upon the earlier of the Executive’s
resignation as Executive Chairman of the Board or April 1, 2018.


10.Non-Reliance. The Executive represents to the Company and the Company
represents to the Executive that in executing this Agreement they do not rely
and have not relied upon any representation or statement not set forth herein
made by the other or by any of the other’s agents, representatives or attorneys
with regard to the subject matter, basis or effect of this Agreement, or
otherwise. The Executive (a) has reviewed with his own advisors the tax and
legal consequences of entering into and the payments under this Agreement, (b)
is relying solely on such advisors and not on any statements or representations
of the Company, its agents or advisors, and (c) understands that he (and not the
Company) shall be responsible for his own tax liability that may arise as a
result of entering into and the payments under this Agreement, other than the
Company’s liability with respect to any required tax withholdings thereon.


11.Death or Permanent Disability of the Executive. In the event of Executive’s
death or permanent disability after the Effective Date of this Agreement,
Executive or his estate (as applicable) shall be entitled to receive all of the
payments and benefits under this Agreement that had accrued to Executive as of
his date of death or disability, payable at the time as they would have
otherwise been payable to Executive under this Agreement. This Agreement shall
inure to the benefit of and be enforceable by the Employee’s legal
representatives.


12.Assignability. The rights and benefits under this Agreement are personal to
the Executive and such rights and benefits shall not be subject to assignment,
alienation or transfer, except to the extent such rights and benefits are
lawfully available to the estate or beneficiaries of the Executive upon death.
The Company may assign this Agreement to any parent, affiliate or subsidiary and
shall require any entity which at any time becomes a successor whether by
merger, purchase, or otherwise acquires all or substantially all of the assets,
stock or business of the Company, to expressly assume this Agreement.


13.Entire Agreement. The Executive acknowledges and agrees that this Agreement,
together with the other documents, Company plans and Company policies referred
to herein, and all agreements thereunder





--------------------------------------------------------------------------------





or related thereto to which Executive is a party) constitute the entire
agreement and understanding between the parties and supersedes any prior
agreements, written or oral, with respect to the subject matter hereof,
including the payment of all amounts to which the Executive shall be entitled
during the First Transition Period, the Second Transition Period, the Third
Transition Period or thereafter. Executive expressly agrees that he is not
entitled to any payments, including severance pay or benefits, pursuant to any
severance plan, program or arrangement of the Company, except for those payments
set forth herein.


14.Severability. The provisions of this Agreement are severable, and if any part
of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable. This Agreement shall survive the termination of any
arrangements contained herein.


15.Interpretation. This Agreement shall not be construed more strictly against
one party than another by virtue of the fact that it may have been drafted or
prepared by counsel for one of the parties.


16.Expenses. Each of the Company and the Executive shall bear its/his own costs
and expenses in connection with the negotiation and documentation of this
Agreement.


17.Amendment/Waiver. This Agreement may not be modified without the express
written consent of the parties hereto. Any failure by any party to enforce any
of its rights and privileges under this Agreement shall not be deemed to
constitute waiver of any rights and privileges contained herein.


18.Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


19.Applicable Law, Venue and Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Washington, without
regard to conflicts of laws principles, rules or statutes of any jurisdiction.


20.Waiver of Jury Trial. EACH OF THE EXECUTIVE AND THE COMPANY HEREBY WAIVES,
RELEASES AND RELINQUISHES ANY AND ALL RIGHTS HE/IT MAY HAVE TO A TRIAL BY JURY
WITH RESPECT TO ANY ACTIONS ARISING DIRECTLY OR INDIRECTLY AS A RESULT OR IN
CONSEQUENCE OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY CLAIM OR
ACTION TO REMEDY ANY BREACH OR ALLEGED BREACH HEREOF, TO ENFORCE ANY TERM
HEREOF, OR IN CONNECTION WITH ANY RIGHT, BENEFIT OR OBLIGATION ACCORDED OR
IMPOSED BY THIS AGREEMENT.


21.Counterparts and Facsimiles. This Agreement may be executed in several
counterparts, each of which shall be deemed as an original, but all of which
together shall constitute one and the same instrument; signed copies of this
Agreement may be delivered by .pdf, .jpeg or fax and will be accepted as an
original.


22.Notice. Any notice to be given hereunder shall be in writing and shall be
deemed given when mailed by certified mail, return receipt requested, addressed
as follows:













--------------------------------------------------------------------------------





To the Executive at:


    Roy Whitehead
425 Pike Street
Seattle, WA 98101


    
To the Company at:


Washington Federal, Inc.
425 Pike St
Seattle, WA 98101
Attn: General Counsel






WASHINGTON FEDERAL, INC.




By: /s/ Barbara Smith
Print name: Barbara Smith
Title: Chair Compensation Committee of the Board of Directors






EXECUTIVE:


/s/ Roy M. Whitehead
Roy M. Whitehead





